DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Claim Rejections - 35 USC §112
2.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.Claims 1,6,7,8,9,12,13,19,24,25,26,27,30 and 31 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.  Claims 1 and 19, recites “the document editing device is configured to automatically add a first biometric feature data file to the document file after the document file is edited; and
wherein the document editing device is further configured to: before editing a document file, retrieve the first biological feature data file from the document file, and request an input of a second biological feature data file from the biometric feature input device, followed by actuating the biometric feature matching device to compare the second biometric feature data file with the first biometric feature data file; and to stop editing of the document file when the comparison result is "not matched."

retrieving the first biometric feature data file before editing and stopping the document file to edit when the comparison result of the second biometric feature data does not match with the first biometric feature data.

Furthermore, it is not clear how the document editing device can automatically add a first biometric feature data file to the document file after the document file is edited. To add biometric feature data to a document file, it requires the user to manually enter the biometric data.
 
Appropriate correction is required.


5.  Claims 6, 12, 24 and 30 recites: “the system, wherein the biometric feature matching device generates a result of “not matched,” if the distribution is identical or substantially identical
Appropriate correction is required.

It not clear how the comparison generates a result of “not matched,” if the distribution is identical or substantially identical. 
Examiner think the claims should be generates a result of “matched,” if the distribution is identical or substantially identical. 

Appropriate correction is required.


6. Claims 7, 13, 25 and 31 recites: the system, wherein the biometric feature matching device generates a result of “not matched,” if contents of the two biometric feature data are identical or substantially identical”.



Examiner think the claims should be generates a result of “matched,” if contents of the two biometric feature data are identical or substantially identical”.

Appropriate correction is required.



7. Claims 8 and 26 recites, “ the document editing device is further configured to automatically add into a document file a third biometric feature data file, after editing of a document file already containing the first biometric feature data file”.

It not clear what is the third biometric feature and how is it added.

Furthermore, how the document editing device can automatically add a third biometric feature data file to the document file after the document file is edited. To add biometric feature data to a document file, it requires the user to manually enter the biometric data.

Appropriate correction is required.


 8. Claims 9 and 27 recites: “the document editing device is configured to request an input of the third biometric feature data file from the biometric feature input device after a document file already containing the first biometric feature is edited and to add the third biometric feature data file to the document file”.



Appropriate correction is required.

9. The dependent claims that was not mentioned above will not cure the deficiency of base claims 1,8,9 and 19 and therefore are rejected under 35 USC 112 (b) for their dependency upon these base claims.

                                            Claim Interpretation - 35 USC § 112
10. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:



(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, 

11. Claim 19 recites the limitation, “ a document production unit”, “ a document processing unit” which have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “comprises” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.

Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: See associated paragraphs 0020, Para:0030-0031, para:0043, para:0050 (the cited paragraphs state that the term “unit” is understood to encompass a tangible entity...physically constructed).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, 

For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                                                 Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Krishnasamy (US Pub.No.2018/0367698) in view of Rothschild (US Pub.No.2014/0143551).

14. Regarding claims 1 and 19 Krishnasamy teaches a document production and processing system, comprising: a document input device to create a document file or to accept an externally provided document file (Fig.1, Para: 0006-0007 and Para: 0028-0030 teaches the scanning device scan the physical document to create a digital document file and save the digital document file to the destination folder with a password protection or saved with secure access token);

a document editing device to add, delete or change contents of the document file (Fig.4 and Para:0036-0037 teaches instant secure scanning of a document includes detecting, by a scanning device, a trigger event 402 that is indicative that the document is ready to scan. For 
Para: 0041 teaches for scanning additional sets of documents. Each additional set of documents may contain one or multiple pages. As such adding additional set of pages adds additional content to the file/document. Upon user placing an additional set of documents on the document handler, the scanning device will detect that an additional document has been placed on the document handler 408, and then repeat the step of scanning the document 410, generating digital document file 412, and storing digital document file to the portable memory device with the secure access token 416);

a document storage device to store the contents contained in the document file, during or after the document editing device edits the document file, and to provide access of the document file (Para:0040 teaches upon detecting the trigger event and determining the scan instructions, the scanning device will scan a document 410, which may consist of single or multiple pages, based on the scan instructions, generate a digital document file of the scanned document 412, such as a JPG, PDF, TIFF or any other document format. The scan instruction will include instruction that a digital document file of a scanned document be stored with security protection, such as with password. If security protection is required, the scanning device will determine a secure access token 414, and store the digital document file of the scanned documents to the portable memory device with the secure access token 416 in the designated folder.


Krishnasamy teaches all the above claimed limitations but does not expressly teach a biometric feature input device to obtain from a user a biometric feature data file describing at least one type of biometric feature; a biometric feature matching device to compare biometric feature of one biometric feature data file with biometric feature of another biometric feature data file of the same type using a biometric feature comparison method, and to output a result of "matched" of "not matched; and adding the first biometric feature data file to the document file after the document file is being edited.

Rothschild teaches a biometric feature input device to obtain from a user a biometric feature data file describing at least one type of biometric feature; and a biometric feature matching device to compare biometric feature of one biometric feature data file with biometric feature of another biometric feature data file of the same type using a biometric feature comparison method, and to output a result of "matched" of "not matched” (Figs.1-3, Para: 0024-0027 teaches Creating a combined file, the combined file that is created includes a digital content file and a first set of biometric data. The biometric input member 20 will collect biometric data relating to fingerprints, hand prints, retina pattern, face detection and correlation patterns. The combined file will be encrypted based on the encoded first set of biometric data. A threshold may be determined .The threshold will be the measure or degree of similarity at which a match 

wherein the document editing device is configured to automatically add a first biometric feature data file to the document file after the document file is edited (Para: 0024-0027 and Para: 0036 creating a digital content file on a computing device. The digital content file will be then encrypted by the processor using the initial/ first biometric sample. "Creating" includes generating, opening, receiving, accessing, or obtaining a digital content file. As such a new file is created or added [which is interpreted as edit, adding new set of document/file].Obtaining a first set of biometric sample/data. The first set of biometric data is combined with the digital content file to create a combined file. The combined file will be encoded based on the encoded first set of biometric data. Alternatively, the combined file will be encrypted based on the encoded first set of biometric data);

 and wherein the document editing device is further configured to: before editing a document file, retrieve the first biological feature data file from the document file, and request an input of a second biological feature data file from the biometric feature input device, followed by actuating the biometric feature matching device to compare the second biometric feature data file with the first biometric feature data file; and to stop editing of the document file when the comparison result is "not matched" (Para:0024-0027 teaches received first set of biometric data or a first biometric data hash of the first set of biometric data. The biometric input member 20 will collect 

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Krishnasamy to include adding the biometric feature data file to the document file after the document file is being edited as taught by Rothschild, such a setup would yield a predictable result of accessing the digital content file in response to biometric verification.

15. Regarding claims 2 and 20 Rothschild teaches the system, wherein the document editing device is configured to request an input of the first biometric feature data file from the biometric feature input device after the document file is edited and to add the first biometric feature data file to the document file (Fig.1 and Para:0024-0025 teaches adding biometric data to the digital 

16. Regarding claims 3 and 21 Rothschild teaches the system, wherein the document editing device is configured to request the first biometric feature data file from a biometric feature input device of a remote computer, after the document file is edited, and to add the first biometric feature data file to the document file (Para: 0022-0025 teaches receiving biometric data from a biometric input device of a remote computer. Adding biometric data to the digital content file after the file being created or added [adding or creating a new set of file/document, is interpreted as editing the file/document]).

17. Regarding claims 4 and 22 Rothschild teaches the system, wherein the biometric feature input device comprises a biometric feature point extraction device to extract feature points description data contained in the biometric feature to generate the biometric feature data  (Para:0037-0038 teaches acquires biometric data through other means than biometric input member 20. For example, transmission device 12 will receive a first set of biometric data over the network 16. The biometric input members 20 and 34 may each be capable of detecting a measure of liveness of the biometric. For example, in order to determine whether the detected face of a subject is alive and not simply, among other things, a person's photograph, the biometric input member 20 may detect perspiration, head movements, electrical conductivity, detection of saccade, detection of papillary hippus, pupil dilation, temperature, skin tone in relation to lighting, light absorption characteristics, blink rate, extremity pulsation, pulse oximetry and changes in facial expression. Furthermore, biometric data relating to a voice may also include matching lip movement to the acquired voice metric). 



18.    Regarding claims 5 and 23 Rothschild teaches the system, wherein the biometric feature matching device compares a distribution of the feature points of two biometric feature data files to generate a “matched” result, when similarity of the distribution exceeds a threshold (Para: 0023-0027 teaches received first set of biometric data or a first biometric data hash of the first set of biometric data. The biometric input member 20 will collect biometric data relating to fingerprints, hand prints, retina pattern, face detection and correlation patterns. After receiving the first set of biometric data, the processor 18 will create a first biometric data hash of the first set of biometric data or otherwise encode the first set of biometric data. The first set of biometric data is combined with a digital content file to create a combined file. The combined file will be encoded based on the encoded first set of biometric data. Alternatively, the combined file may be encrypted based on the encoded first set of biometric data. A threshold may be determined. The threshold will be the measure or degree of similarity at which a match can be declared. The threshold will be based on a threshold score of the comparison of the first set of biometric data with the second set used at the receiving end. Para: 0031-0032 teaches a determination is made as to whether the second set of biometric data matches the first set of biometric data based on a threshold matching value. If the second biometric data hash is exceeds the threshold value of first biometric data hash, then access to the file is granted. However, if the second biometric data hash is does not exceed the threshold value, then the comparison of the first and second sets of biometric data fails and access is denied. The data file is decrypted 

19.    Regarding claims 6 and 24 Rothschild teaches the system, wherein the biometric feature matching device generates a result of “not matched,” if the distribution is identical or substantially identical (Para: 0023-0027 teaches received first set of biometric data or a first biometric data hash of the first set of biometric data. The biometric input member 20 will collect biometric data relating to fingerprints, hand prints, retina pattern, face detection and correlation patterns. After receiving the first set of biometric data, the processor 18 will create a first biometric data hash of the first set of biometric data or otherwise encode the first set of biometric data. The first set of biometric data is combined with a digital content file to create a combined file. The combined file will be encoded based on the encoded first set of biometric data. Alternatively, the combined file may be encrypted based on the encoded first set of biometric data. A threshold may be determined. The threshold will be the measure or degree of similarity at which a match can be declared. The threshold will be based on a threshold score of the comparison of the first set of biometric data with the second set used at the receiving end.Para:0031-0032 teaches a determination is made as to whether the second set of biometric data matches the first set of biometric data based on a threshold matching value. If the second biometric data hash is exceeds the threshold value of first biometric data hash, then access to the file is granted. However, if the second biometric data hash is does not exceed the threshold value, then the comparison of the first and second sets of biometric data fails and access is denied The data file is decrypted subsequent to and only upon a successful comparison of the first and second set of biometric data).

20.    Regarding claims 7 and 25 Rothschild teaches the system, wherein the biometric feature matching device generates a result of “not matched,” if contents of the two biometric feature 

21. Regarding claims 10 and 28 Rothschild teaches the system, wherein the biometric feature input device comprises a biometric feature point extraction device to extract feature points description data contained in the biometric feature to generate the biometric feature data (Para: 0023-0027 teaches received first set of biometric data or a first biometric data hash of the first set of biometric data. The biometric input member 20 will collect biometric data relating to fingerprints, hand prints, retina pattern, face detection and correlation patterns. After receiving the first set of biometric data, the processor 18 will create a first biometric data hash of the first 

22.    Regarding claims 11 and 29 Rothschild teaches the system, wherein the biometric feature matching device compares a distribution of the feature points of two biometric feature data files to generate a “matched” result, when, similarity of the distribution exceeds a threshold (Para: 0023-0027 teaches received first set of biometric data or a first biometric data hash of the first set of biometric data. The biometric input member 20 will collect biometric data relating to fingerprints, hand prints, retina pattern, face detection and correlation patterns. After receiving the first set of biometric data, the processor 18 will create a first biometric data hash of the first set of biometric data or otherwise encode the first set of biometric data. The first set of biometric data is combined with a digital content file to create a combined file. The combined file will be encoded based on the encoded first set of biometric data. Alternatively, the combined file may be encrypted based on the encoded first set of biometric data. A threshold may be determined. The threshold will be the measure or degree of similarity at which a match can be declared. The 

23.    Regarding claims 12 and 30 Rothschild teaches the system, wherein the biometric feature matching device generates a result of “not matched,” if the distribution is identical or substantially identical (Para: 0023-0027 teaches received first set of biometric data or a first biometric data hash of the first set of biometric data. The biometric input member 20 will collect biometric data relating to fingerprints, hand prints, retina pattern, face detection and correlation patterns. After receiving the first set of biometric data, the processor 18 will create a first biometric data hash of the first set of biometric data or otherwise encode the first set of biometric data. The first set of biometric data is combined with a digital content file to create a combined file. The combined file will be encoded based on the encoded first set of biometric data. Alternatively, the combined file may be encrypted based on the encoded first set of biometric data. A threshold may be determined. The threshold will be the measure or degree of similarity at which a match can be declared. The threshold will be based on a threshold score of the comparison of the first set of biometric data with the second set used at the receiving end.Para:0031-0032 teaches a determination is made as to whether the second set of biometric data matches the first set of biometric data based on a threshold matching value. If the second biometric data hash is exceeds the threshold value of first biometric data hash, then access to the file is granted. However, if the second biometric data hash is does not exceed the threshold 

24.   Regarding claims 13 and 31 Rothschild teaches the system, wherein the biometric feature matching device generates a result of “not matched,” if contents of the two biometric feature data are identical or substantially identical (Para: 0023-0027 teaches received first set of biometric data or a first biometric data hash of the first set of biometric data. The biometric input member 20 will collect biometric data relating to fingerprints, hand prints, retina pattern, face detection and correlation patterns. After receiving the first set of biometric data, the processor 18 will create a first biometric data hash of the first set of biometric data or otherwise encode the first set of biometric data. The first set of biometric data is combined with a digital content file to create a combined file. The combined file will be encoded based on the encoded first set of biometric data. Alternatively, the combined file may be encrypted based on the encoded first set of biometric data. A threshold may be determined. The threshold will be the measure or degree of similarity at which a match can be declared. The threshold will be based on a threshold score of the comparison of the first set of biometric data with the second set used at the receiving end.Para:0031-0032 teaches a determination is made as to whether the second set of biometric data matches the first set of biometric data based on a threshold matching value. If the second biometric data hash is exceeds the threshold value of first biometric data hash, then access to the file is granted. However, if the second biometric data hash is does not exceed the threshold value, then the comparison of the first and second sets of biometric data fails and access is denied The data file is decrypted subsequent to and only upon a successful comparison of the first and second set of biometric data).
.


26.  Regarding claims 15 and 33 Rothschild teaches the system, wherein the biometric feature input device is a fingerprint input device (Para: 0022-0023 teaches the biometric feature device is a fingerprint input device).

27. Regarding claims 16 and 34 Rothschild teaches the system, wherein the biometric feature input device is a fingerprint input device (Para: 0022-0023 teaches the biometric feature device is a fingerprint input device).

28.    Regarding claims 17 and 35 Rothschild teaches, further comprising a document encryption device for automatically adding at least one encryption to a document file after editing (Fig.1 and Para: 0024-0025 teaches adding encrypted biometric data to the digital content file after the file being created or added [adding or creating a new set of file/document, is interpreted as editing the file/document]).

29.    Regarding claims 18 and 36 Rothschild teaches the system, further comprising a document decryption device configured to generate a decryption key corresponding to the encryption, when a comparison result of the biometric feature matching device is "matched (Para:0031-0032 teaches generating a decryption key corresponding to the encryption, when a comparison result matches).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREENA T CATTUNGAL/Examiner, Art Unit 2431